Manufacturers’ excise tax. Opinion 129 C. Cls. 87. Judgment for plaintiff for $767.23, with interest as provided by law.
On defendant’s motion, the judgment of July 13,1954, was amended so as to provide interest only to May 1,1955.

Retired Pay Navy Enlisted Men

Following the opinion of the court in the case of Christopher C. Sanders v. The United States, 120 C. Cls. 501, and upon stipulations of the parties showing the amounts due each of the plaintiffs for additional pay for service in the United States Navy, judgments were entered for the respec*806tive plaintiffs for the amounts stated in the several stipulations as follows:
On April 5, 1955

Docket No. Number of judgments

49877_ 2
180-52_ 1
248-52_ 1
414r-52_ 2
140-54_ 1
361-54_ 7
385-54_ 70
On May 3, 1955
49646_ 1
283-53_ . 2
486-53_ 1
520-53_ 2
547-53_ 1
642-53_ 1
92-54_ 1
385-54_ 11
408-54_ 18

Overtime Pay Employees of Alasha Road Commission

Following the decisions in Marr v. United States, 123 C. Cls. 474, and Andrews, et al. v. United States, 126 C. Cls. 571, in the several suits brought by the respective plaintiffs, employees of the Alaska Eoad Commission, judgments for plaintiffs were entered as follows:
On April 5, 1955

Number of Docket No. judgments

205-53_:__ 1
465-54_ 8
485-54_ 1
On May 3, 1955
48-55. 2
56-55. 1
195-54. 8

*807
Suits for Salary

Demotions in reduction in force; veterans’ preference; employees in shipyard.
Following the decision in Adler, et al. v. United States, 129 C. Cls. 150, and upon stipulations by the parties showing the amount due each of the plaintiffs in accordance therewith, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
On Apeil 5,1955
No. 381-54. Custis T. Setters_$2,094.98
No. 415-54. Frank 0. Colpitts_ 2,'528.24
No. 437-54. Flem Burke_ 686. 02

Transportation of Jeeps

In accordance with the opinion of the court in each case, and upon a report from the General Accounting Office showing the amount due thereunder, it was ordered that judgments for the respective plaintiffs be entered as follows:
On April 5,1955
Nos. 49207. Staten Island Rapid Transit Railway Com-
50368. any, A Corporation (122 C. Cls. 420)-$4, 511.24
On Max 3,1955
No. 299-52. Baltimore and Ohio Railroad Company (127
C. Cls. 825)_ 2,963.37

Excess Profits Tax

Following the decision January 31,1955, of the Supreme Court in United States v. Koppers Co., Inc., 348 U. S. 254, which decided the sole issue adversely to the respective plaintiffs in the following named cases, and the plaintiff consenting to the dismissal of each case with prejudice, the following cases were dismissed with prejudice:
On April 6,1955
No. 127-53. Schuckl & Co., Inc.
No. 152-53. Adams-Millis Corporation.
No. 156-53. Abney Mills, Successor by Merger to Anderson Cotton Mills.
No. 157-53. Comstock Canning Corporation.
No. 158-53. Greenville News-Piedmont Co.
No. 163-53. Hatch Full Fashioned Hosiery Co.
No. 521-53. Graniteville Company.
On April 20,1955
No. 24-52. S. Morgan Smith Company.

*808
Purchase of War-Built Vessels

In the following cases, involving contracts for the purchase of war-built vessels, on stipulations by the respective parties agreeing to settlement and consenting to judgment in each case, it was ordered that judgments be entered for the respective plaintiffs as follows:
On May 3,1955
No. 169-52. Isthmian Steamship Company-$1,249,410
No. 227-52. Pope & Talbot, Inc_ 207, 522
No. 369-52. Matson Navigation Company- 533,392
No. 460-52. Seas Shipping Company, Inc- 103, 761
No. 517-52. Moore-MeCormaek Lines, Inc_ 138, 348
No. 636-52. Pacific Transport Lines, Inc- 103,761
No. 33-53. American Mail Line, Ltd_ 207,-522
No. 210-53. American President Lines, Ltd_ 103,761
No. 508-53. Lykes Bros. Steamship Co., Inc_ 34, 587
No. 564-53. Luckenbach Steamship Company, Inc_ 103, 761
No. 574r-53. Luekenbach Steamship Company, Inc_ 276, 696